     Case 2:19-cv-01399-WBS-CKD Document 32 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KIP BRANSON,                                      No. 2:19-cv-01399-WBS-CKD
12                      Plaintiff,
13          v.                                         ORDER
14   U.S. FOREST SERVICE, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971) against

19   federal agents of the United States Forest Service. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 12, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

24   the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

28   reviewed the file, the court finds the findings and recommendations to be supported by the record
                                                       1
     Case 2:19-cv-01399-WBS-CKD Document 32 Filed 08/31/21 Page 2 of 2


 1   and by the magistrate judge’s analysis.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1. The findings and recommendations filed July 12, 2021, are adopted in full; and

 4          2. This action is dismissed with prejudice as against defendant Jasper for the reason that it

 5   appears said defendant is a dog.

 6   Dated: August 30, 2021

 7

 8

 9

10

11

12

13

14

15   12/bran1399.800.docx

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
